DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 03/01/2021.
Claims 1, 2, 5, 11, 12, 15 has been amended.
Claims 4 and 14 has been cancelled.
Claims 1-3, 5-13 and 15-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/01/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a parking lot information service system comprising: an electronic device configured to output parking lot information in a vehicle that is waiting to park in a parking lot associated with a multi-use facility; a facility server configured to manage facility 

The closest prior art of record is Maruiwa et al. (US 2020/0143683) where it teaches discloses a parking lot information service system comprising: an electronic device configured to output parking lot information in a vehicle that is waiting to park in a parking lot associated with a multi-use facility; a facility server configured to manage facility usage information of a user corresponding to a parked vehicle in the parking lot; and a parking lot server configured to predict departure time of the parked vehicle by analyzing the facility usage information and to generate the parking lot information based on the predicted departure time,. However, the cited reference fail to individually disclose, or suggest when combined, wherein the parking lot server calculates a remaining free parking time of the parked vehicle by analyzing payment information and free parking registration information included in the facility usage information and estimates an expected departure time based on the calculated remaining free parking time.	
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the parking lot server calculates a remaining free parking time of the parked vehicle by analyzing payment information and free parking registration information included in the facility usage information and estimates an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689